 

 

Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated October 26, 2020 (as amended, supplemented, or
otherwise modified from time to time, this “Agreement”), is made by and between
Rivulet Films, Inc., a Delaware corporation with an address of 1206 E Warner Rd,
Suite 101-I, Gilbert, AZ 85296 (“Grantor”), and Lawrence M. Silver, an
individual with an address of 55 E. Erie St. #2505, Chicago IL, 60611 (“Secured
Party”).

 

RECITALS

 

A.            Secured Party has made or will make one or more advances (the
“Loan”) to Grantor pursuant to that certain Multiple Advance Promissory Note of
even date herewith (as amended, supplemented, or otherwise modified from time to
time, the “Note”) made by Grantor payable to the order of Secured Party.

 

B.            This Agreement is given by Grantor in favor of Secured Party to
secure the payment and performance of all of the Secured Obligations (as defined
below).

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           Definitions.

 

(a)            Unless otherwise defined, terms used in this Agreement that are
defined in the UCC have the meanings assigned to them in the UCC. However, if a
term is defined in Article 9 of the UCC differently than in another Article of
the UCC, the term has the meaning specified in Article 9.

 

(b)           For purposes of this Agreement, the following terms have the
following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Event of Default” has the meaning set forth in the Note.

 

“First Priority” means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Note).

 

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, includes, without limitation, all dividends or other income
from the Collateral, collections thereon or distributions with respect thereto.

 

“Secured Obligations” has the meaning set forth in Section 3.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Arizona or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

1

  

2.          Grant of Security Interest. Grantor hereby pledges and grants to
Secured Party, and hereby creates a continuing First Priority lien and security
interest in favor of Secured Party in and to all of its right, title, and
interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
“Collateral”):

 

(a)           all fixtures and personal property of every kind and nature
(including all of Grantor’s equity interest in PBP Productions LLC, an Arizona
limited liability company (“PBP Productions”)), including all accounts, goods
(including inventory and equipment), documents (including, if applicable,
electronic documents), instruments, promissory notes, chattel paper (whether
tangible or electronic), letters of credit, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), securities and all other
investment property, general intangibles (including all payment intangibles),
money, deposit accounts, and any other contract rights or rights to the payment
of money; and

 

(b)           all Proceeds and products of each of the foregoing, all books and
records relating to the foregoing, all supporting obligations related thereto,
and all accessions to, substitutions and replacements for, and rents, profits
and products of, each of the foregoing, and any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to the Grantor from time to
time with respect to any of the foregoing.

 

3.          Secured Obligations. The Collateral secures the due and prompt
payment and performance of:

 

(a)            the obligations of Grantor from time to time arising under the
Note, this Agreement, or otherwise with respect to the due and prompt payment of
(i) the principal of and premium and interest, if any, on the Loan (including
any interest accruing during the pendency of any bankruptcy, insolvency,
receivership, or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment, or otherwise, and (ii)
all other monetary obligations, including fees, costs, attorneys’ fees and
disbursements, reimbursement obligations, contract causes of action, expenses
and indemnities, whether primary, secondary, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Grantor under or in respect
of the Note and this Agreement; and

 

(b)           all other covenants, duties, debts, obligations, and liabilities
of any kind of Grantor under or in respect of the Note, this Agreement, or any
other document made, delivered, or given in connection with any of the
foregoing, in each case whether evidenced by a note or other writing, whether
allowed in any bankruptcy, insolvency, receivership, or other similar
proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification, or otherwise, and whether
primary, secondary, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, fixed or otherwise (all such
obligations, covenants, duties, debts, liabilities, sums and expenses set forth
in Section 3 are collectively the “Secured Obligations”).

 

4.          Perfection of Security Interest and Further Assurances.

 

(a)            Grantor will, from time to time, as may be required by Secured
Party with respect to all Collateral, take all actions as may be requested by
Secured Party to perfect the security interest of Secured Party in the
Collateral, including, without limitation, with respect to all Collateral over
which control may be obtained within the meaning of sections 8-106, 9-104,
9-105, 9-106, and 9-107 of the UCC, as applicable, Grantor will take all actions
as may be requested from time to time by Secured Party so that control of such
Collateral is obtained and at all times held by Secured Party. All of the
foregoing will be at the sole cost and expense of Grantor.

2

  

(b)           Grantor irrevocably authorizes Secured Party at any time and from
time to time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing, or protecting the security interest granted by Grantor
hereunder, without the signature of Grantor where permitted by law, including
the filing of a financing statement describing the Collateral as all assets now
owned or hereafter acquired by Grantor, or words of similar effect. Grantor
agrees to provide all information required by Secured Party pursuant to this
section promptly to Secured Party upon request.

 

(c)           If Grantor at any time holds or acquires any certificated
securities, promissory notes, tangible chattel paper, negotiable documents, or
warehouse receipts relating to the Collateral, Grantor will endorse, assign and
deliver the same to Secured Party, accompanied by such instruments of transfer
or assignment duly executed in blank as Secured Party may from time to time
specify.

 

(d)           If any Collateral is at any time in the possession of a bailee,
Grantor will promptly notify Secured Party and, at Secured Party’s request and
option, will promptly obtain an acknowledgment from the bailee, in form and
substance satisfactory to Secured Party, that the bailee holds such Collateral
for the benefit of Secured Party and the bailee agrees to comply, without
further consent of Grantor, at any time with instructions of Secured Party as to
such Collateral.

 

(e)           Grantor agrees that at any time and from time to time, at the
expense of Grantor, Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that Secured Party
may request, in order to create and/or maintain the validity, perfection or
priority of and protect any security interest granted or purported to be granted
hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder or under any other agreement with respect to any Collateral.

 

(f)            Secured Party agrees that, unless an Event of Default has
occurred and is continuing, Grantor may, to the extent Grantor has such right,
vote and give consents, ratifications, and waivers with respect to its interest
in PBP Productions, except to the extent that, in Secured Party’s reasonable
judgment, any such vote, consent, ratification, or waiver would detract from the
value thereof as Collateral or which could be inconsistent with or result in any
violation of any provision of this Agreement.

 

(g)           Secured Party agrees that Grantor may, unless an Event of Default
has occurred and is continuing, receive and retain all dividends and other
distributions with respect to its interest in PBP Productions.

 

5.          Representations and Warranties. Grantor represents and warrants as
follows:

 

(a)           At the time the Collateral becomes subject to the lien and
security interest created by this Agreement, Grantor will be the sole, direct,
legal, and beneficial owner thereof, free and clear of any lien, security
interest, encumbrance, claim, option, or right of others except for the security
interest created by this Agreement.

 

(b)           The pledge of the Collateral pursuant to this Agreement creates a
valid and perfected First Priority security interest in the Collateral, securing
the payment and performance when due of the Secured Obligations.

3

  

(c)            It has full power, authority, and legal right to borrow the Loan
and pledge the Collateral pursuant to this Agreement.

 

(d)           This Agreement and the Note have each been duly authorized,
executed, and delivered by Grantor and constitutes a legal, valid, and binding
obligation of Grantor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(e)           No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the borrowing of the Loan and the pledge by Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of this Agreement by Grantor
or the performance by Grantor of its obligations thereunder.

 

(f)            The execution and delivery of the Note and this Agreement by
Grantor and the performance by Grantor of its obligations thereunder will not
violate any provision of any applicable law or regulation or any order,
judgment, writ, award, or decree of any court, arbitrator, or governmental
authority, domestic or foreign, applicable to Grantor or any of its property, or
the organizational or governing documents of Grantor or any agreement or
instrument to which Grantor is party or by which it or its property is bound.

 

6.          Covenants. Grantor covenants as follows:

 

(a)           Grantor will not, without providing at least 30 days’ prior
written notice to Secured Party, change its legal name, location of its
residence, or its taxpayer identification number. Grantor will, prior to any
change described in the preceding sentence, take all actions requested by
Secured Party to maintain the perfection and priority of Secured Party’s
security interest in the Collateral.

 

(b)           Grantor will, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of Secured Party
therein against the claim of any person claiming against or through Grantor and
will maintain and preserve such perfected First Priority lien and security
interest for so long as this Agreement remains in effect.

 

(c)           Grantor will not sell, offer to sell, dispose of, convey, assign,
or otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit, or suffer to exist any mortgage, pledge, lien, security
interest, option, right of first offer, encumbrance or other restriction or
limitation of any nature whatsoever on, any of the Collateral or any interest
therein except with the prior written consent of Secured Party.

 

(d)           Grantor will pay promptly when due all taxes, assessments,
governmental charges, and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement.

 

7.          Secured Party Appointed Attorney-in-Fact. Grantor hereby appoints
Secured Party as Grantor’s attorney-in-fact, with full authority in the place
and stead of Grantor and in the name of Grantor or otherwise, from time to time
in Secured Party’s discretion to take any action and to execute any instrument
which Secured Party may deem necessary or advisable to accomplish the purposes
of this Agreement (but Secured Party will not be obligated to and will have no
liability to Grantor or any third party for failure to do so or take action).
This appointment, being coupled with an interest, is irrevocable. Grantor hereby
ratifies all actions that attorneys lawfully do or cause to be done by virtue
hereof.

4

  

8.          Secured Party May Perform. If Grantor fails to perform any
obligation contained in this Agreement, Secured Party may itself perform, or
cause performance of, such obligation, and the expenses of Secured Party
incurred in connection therewith will be payable by Grantor, provided that
Secured Party will not be required to perform or discharge any obligation of
Grantor.

 

9.          Reasonable Care. Secured Party will have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
Secured Party will be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Secured Party accords its
own property, it being understood that Secured Party will not have any
responsibility for (a) ascertaining or taking action with respect to any claims,
the nature or sufficiency of any payment or performance by any party under or
pursuant to any agreement relating to the Collateral or other matters relative
to any Collateral, whether or not Secured Party has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against any parties with respect to any Collateral. Nothing set forth in this
Agreement nor the exercise by Secured Party of any of the rights and remedies
hereunder relieves Grantor from the performance of any obligation on Grantor’s
part to be performed or observed in respect of any of the Collateral.

 

10.        Remedies Upon Default.

 

(a)           If any Event of Default has occurred and is continuing, Secured
Party, without any other notice to or demand upon Grantor, may assert all rights
and remedies of a secured party under the UCC or other applicable law,
including, without limitation, the right to take possession of, hold, collect,
sell, lease, deliver, grant options to purchase, or otherwise retain, liquidate,
or dispose of all or any portion of the Collateral. If notice prior to
disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to Grantor at its notice address as
provided in Section 14 ten (10) days prior to the date of such disposition will
constitute reasonable notice, but notice given in any other reasonable manner is
sufficient. So long as the sale of the Collateral is made in a commercially
reasonable manner, Secured Party may sell such Collateral on such terms and to
such purchaser(s) as Secured Party in its absolute discretion may choose,
without assuming any credit risk and without any obligation to advertise or give
notice of any kind other than that necessary under applicable law. Without
precluding any other methods of sale, the sale of the Collateral or any portion
thereof will have been made in a commercially reasonable manner if conducted in
conformity with reasonable commercial practices of creditors disposing of
similar property. At any sale of the Collateral, if permitted by applicable law,
Secured Party may be the purchaser, licensee, assignee, or recipient of the
Collateral or any part thereof and will be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold, assigned or licensed at such sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price of the
Collateral or any part thereof payable at such sale. To the extent permitted by
applicable law, Grantor waives all claims, damages, and demands it may acquire
against Secured Party arising out of the exercise by it of any rights hereunder.
Grantor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable law, Secured Party or any custodian may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither Secured Party nor any custodian will be liable
for failure to collect or realize upon any or all of the Collateral or for any
delay in so doing, nor will it be under any obligation to take any action
whatsoever with regard thereto. Grantor agrees that it would not be commercially
unreasonable for Secured Party to dispose of the Collateral or any portion
thereof by utilizing internet sites that provide for the auction of assets of
the type included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets. Secured Party is not
obligated to clean-up or otherwise prepare the Collateral for sale.

5

  

(b)           If any Event of Default has occurred and is continuing, any cash
held by Secured Party as Collateral and all cash Proceeds received by Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral will be applied in whole or in part by Secured
Party to the payment of expenses incurred by Secured Party in connection with
the foregoing or incidental to the care or safekeeping of any of the Collateral
or in any way relating to the Collateral or the rights of Secured Party
hereunder, including reasonable attorneys’ fees, and the balance of such
proceeds will be applied or set off against all or any part of the Secured
Obligations in such order as Secured Party elects. Any surplus of such cash or
cash Proceeds held by Secured Party and remaining after payment in full of all
the Secured Obligations will be paid over to Grantor or to whomsoever may be
lawfully entitled to receive such surplus. Grantor remains liable for any
deficiency if such cash and the cash Proceeds of any sale or other realization
of the Collateral are insufficient to pay the Secured Obligations and the fees
and other charges of any attorneys employed by Secured Party to collect such
deficiency.

 

(c)           If Secured Party chooses to exercise its rights to sell all or any
of the Collateral pursuant to this section, Grantor agrees that, upon request of
Secured Party, Grantor will, at its own expense, do or cause to be done all such
acts and things as may be necessary to make such sale of the Collateral or any
part thereof valid and binding and in compliance with applicable law.

 

11.        No Waiver and Cumulative Remedies. Secured Party shall not by any act
(except by a written instrument pursuant to Section 13), delay, indulgence,
omission, or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or Event of Default. All rights and remedies
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

12.        Security Interest Absolute. To the extent permitted by applicable
law, Grantor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered, or other action taken in reliance hereon and all other demands and
notices of any description. All rights of Secured Party and liens and security
interests hereunder, and all Secured Obligations of Grantor hereunder, is
absolute and unconditional irrespective of:

 

(a)           any illegality or lack of validity or enforceability of any
Secured Obligation or any related agreement or instrument;

 

(b)           any change in the time, place or manner of payment of, or in any
other term of, the Secured Obligations, or any rescission, waiver, amendment or
other modification of the Note, this Agreement or any other agreement, including
any increase in the Secured Obligations resulting from any extension of
additional credit or otherwise;

 

(c)           any taking, exchange, substitution, release, impairment, or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver, or other modification of any guaranty,
for all or any of the Secured Obligations;

 

(d)           any manner of sale, disposition, or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;

 

(e)           any default, failure or delay, willful or otherwise, in the
performance of the Secured Obligations;

 

(f)            any defense, set-off, or counterclaim (other than a defense of
payment or performance) that may at any time be available to, or be asserted by,
Grantor against Secured Party; or

6

  

(g)           any other circumstance (including, without limitation, any statute
of limitations) or manner of administering the Loan or any existence of or
reliance on any representation by Secured Party that might vary the risk of
Grantor or otherwise operate as a defense available to, or a legal or equitable
discharge of, Grantor or any other grantor, guarantor or surety.

 

13.        Amendments. This Agreement may not be amended, modified,
supplemented, terminated, or waived unless in writing and signed by the parties.

 

14.        Notices. All notices and other communications provided for in this
Agreement must be given in the manner set forth in the Note.

 

15.        Continuing Security Interest; Further Actions. This Agreement creates
a continuing First Priority lien and security interest in the Collateral and
will (a) subject to Section 16, remain in full force and effect until payment
and performance in full of the Secured Obligations, (b) be binding upon Grantor,
its successors, and assigns, and (c) inure to the benefit of Secured Party and
its successors, transferees, and assigns; provided that Grantor may not assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of Secured Party.

 

16.        Termination; Release. On or promptly after the date on which all
Secured Obligations have been paid and performed in full, Secured Party will, at
the request and sole expense of Grantor, (a) duly assign, transfer and deliver
to or at the direction of Grantor (without recourse and without any
representation or warranty) such of the Collateral as may then remain in the
possession of Secured Party, together with any monies at the time held by
Secured Party hereunder, and (b) execute and deliver to Grantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement.

 

17.        Governing Law. This Agreement and any claim, controversy, dispute, or
cause of action based upon, arising out of, or relating to this Agreement will
be governed by and construed in accordance with the laws of the State of
Arizona.

 

18.        Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original, and all taken together will constitute a
single contract.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  GRANTOR   Rivulet Films, Inc.,   a Delaware corporation         By: /s/
Michael Witherill     Michael Witherill, CEO        

SECURED PARTY:

 

  /s/ Lawrence Silver   Lawrence M. Silver

7